Citation Nr: 0918880	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) & Spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Veteran presented testimony at a Board personal hearing 
chaired by the undersigned in February 2009 at the RO in 
Roanoke, Virginia.  A transcript of this hearing is 
associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim.  As 
the Veteran has described a potentially verifiable in-service 
stressful event, the case must be remanded to again attempt 
to corroborate the occurrences of the identified incident.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

The Veteran contends that he should be service-connected for 
PTSD as a result of in-service stressors, including a 
helicopter crash that occurred on a ship he was directly 
across from.  The Veteran has not claimed that his PTSD is 
due to combat, a point reiterated by the Veteran in his 
February 2009 hearing testimony.  The Board acknowledges that 
the Veteran has a current diagnosis of PTSD, as reflected in 
some VA treatment records from 2005 to 2008. 

The RO did not request the U.S. Army and Joint Services 
Records Research Center (JSRRC) to help verify the Veteran's 
stressor because the Veteran had previously not been able 
provide enough detail for a search.  The Veteran has now 
provided more detailed information regarding his claimed 
stressor, in addendum stressor statements and during his 
February 2009 hearing before the undersigned.  The Veteran 
remembers that during the summer of 1989 he was on the deck 
of his ship, the U.S.S. Stump, and he saw a helicopter crash 
into a ship directly across from him at Guantanamo Bay, Cuba.  
The ship that was hit was apparently marked as "E-34", as 
shown in photos the Veteran provided.   He reported that the 
helicopter blades flew everywhere, and contends that he 
developed PTSD with associated sleep problems due to this 
incident.  

Here, the record does not include VA compensation and pension 
medical examination regarding the Veteran's claimed PTSD, nor 
does it indicate that a PTSD diagnosis has been made pursuant 
to DSM-IV on the basis of a verified history of the Veteran's 
in-service stressors.  See, e.g., West v. Brown, 7 Vet. App. 
70, 77-78 (1994).  Assuming the RO verifies the Veteran's 
stressor(s), the Board is of the opinion that the Veteran 
should be afforded a VA examination to determine the etiology 
of any such claimed disorder found to be present.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the issue of service connection for PTSD is 
REMANDED for the following action:

1.  The RO or AMC should undertake any 
appropriate development to provide 
available information that might 
corroborate the Veteran's updated and 
more detailed stressor of a helicopter 
crash into a ship marked as "E-34" 
during the summer of 1989 at Guantanamo 
Bay, Cuba. 

In any research efforts by the RO or AMC 
are unsuccessful in verifying the 
reported in-service stressful event of a 
helicopter crash aboard, then request 
verification of this reported in-service 
stressful event through the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), or other appropriate depository.  
The RO/AMC should provide the JSRRC or 
other depository with the appropriate 
information, as needed, showing service 
dates, duties, and units of assignment.  
The JSRRC or other depository should be 
requested to verify the crash of a 
helicopter into/on a ship, apparently 
named "E-34" during the period of the 
summer of 1989, when the Veteran was 
based at Guantanamo Bay, Cuba, aboard the 
U.S.S. Stone.  The RO should also attempt 
to verify whether the Veteran was present 
at Guantanamo Bay, Cuba or in the area 
during this time period of the Veteran's 
claimed stressor.  

2.  If, and only if, the JSRRC confirms 
the claimed incident, the RO/AMC should 
arrange for an appropriate psychiatric 
examination for the Veteran, to determine 
whether he currently suffers from PTSD as 
a result of the verified stressor(s).  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the completion of the examination.  The 
examination report should reflect that 
such a review was conducted and that the 
examiner was made familiar with the 
Veteran's medical history.  All tests and 
studies deemed necessary should be 
conducted and a complete rationale for 
the opinion should be provided.

3.  Readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


